Citation Nr: 1754503	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-11 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran and his spouse testified at an October 2016 videoconference hearing before the undersigned Veterans Law Judge (VLJ).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence that the Veteran's bilateral lower extremity radiculopathy was caused by his service-connected degenerative disc disease of the thoracolumbar spine.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral lower extremity radiculopathy, as secondary to the service-connected degenerative disc disease of the thoracolumbar spine, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has bilateral lower extremity radiculopathy as a result of his service-connected degenerative disc disease of the thoracolumbar spine.  For the reasons discussed below, the Board finds that service connection for bilateral lower extremity radiculopathy, as secondary to the service-connected degenerative disc disease of the thoracolumbar spine, is warranted.  See 38 C.F.R. § 3.310(a).
The Veteran was given a VA examination for his service-connected back condition in August 2008 during which he reported numbness in his right leg and pain radiating down his left leg.  Straight leg raising test was mildly to moderately positive bilaterally, which was reinforced by the Lasegue sign.  The examiner reported a diagnosis of severe degenerative joint disease of the lumbar spine with bilateral radiculopathy.

The Veteran was afforded a VA examination in February 2012 for his service-connected back condition.  The examiner noted a diagnosis of radiculitis L5 and S1, diagnosed in 2008.  During the examination, the Veteran described intermittent lower extremity pain from the posterior thigh to the top of his feet, sometimes to the bottoms of his feet.  However, the straight leg raising test was negative bilaterally, and the examiner found no symptoms of radicular pain or any other signs or symptoms due to radiculopathy.  However, the medical evidence otherwise contains a number of records diagnosing bilateral radiculopathy.

The Veteran was again afforded a VA examination related to his service-connected back disability in February 2014.  The examiner reported a diagnosis of degenerative joint disease and degenerative disc disease of the lumbar spine with radiculopathy, with constant mild pain, intermittent moderate pain, and mild numbness.  There was an indication of the sciatic nerve bilaterally.  The examiner indicated that the overall severity of the diagnosed radiculopathy was moderate.  The Board notes that the examiner indicated there was no objective finding of radiculopathy and the diagnosis of bilateral radiculopathy was based on subjective Veteran reports.  Nevertheless, the examiner diagnosed degenerative joint disease and degenerative disc disease of the lumbar spine with radiculopathy.

A February 2014 physical therapy rehabilitation consultation showed normal muscle strength testing in the Veteran's bilateral extremities, but did not provide an opinion as to the Veteran's previous diagnosis of bilateral radiculopathy.  

Additionally, a July 2016 private treatment record from S.A.M.C. shows a diagnosis of bilateral lumbar radiculopathy.

Thus, there is a current diagnosis of bilateral lower extremity radiculopathy, which the medical evidence of record has related to the Veteran's service-connected degenerative disc disease of the thoracolumbar spine.  Accordingly, although the February 2012 VA examiner did not find evidence of radiculopathy, the remainder of the evidence of record shows a diagnosis of bilateral radiculopathy dating to at least August 2008 related to the Veteran's service-connected degenerative disc disease of the thoracolumbar spine.  Thus, at the very least the evidence for and against the claim is in relative equipoise, and service connection for bilateral lower extremity radiculopathy is granted as secondary to the Veteran's service-connected degenerative disc disease of the thoracolumbar spine.


ORDER

Entitlement to service connection for bilateral lower extremity radiculopathy, as secondary to service-connected degenerative disc disease of the thoracolumbar spine, is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


